DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Status
	This application is a continuation of 13/336,534, now abandoned following a decision by the Patent Trial and Appeal Board.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-11 are directed to a method/process; claims 12-20 are directed to a system/machine. Claim 21 is directed to a computer product comprising a non-transitory computer readable medium.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Next, it must be determined whether the claims are directed to a judicial exception.  Claim 1 is illustrative of the claimed subject matter:
1. (Currently Amended) A method of providing computerized interactive assistance for computers, the method comprising:
receiving, by at least one computer processor of at least one computer in electronic communication with a plurality of other computers via a computer network, from a user an indication of a total amount of money available for purchases by the user;
perform the following plurality of steps:
presenting, by at least one computer processor, to the user, at a graphical user interface of an electronic display device in electronic communication with the at least one computer processor, a plurality of categories of goods and/or services;
receiving, by at least one computer processor, from the user via at least one input device of the electronic display device a selection of at least one of the categories;
based at least in part on the selection, by at least one computer processor, presenting to the user at the graphical user interface a question and a plurality of possible answers to the question;
receiving, by at least one computer processor, from the user via the at least one input device a selection of at least one of the possible answers to the question;
presenting, by at least one computer processor, to the user at the graphical user interface a set of potential goods and/or services based at least in part on:
a) the selected at least one of the possible answers to the question and
b) the indicated total amount of money available for purchases by the user less a cumulative total of purchase prices of any goods and/or services that were previously selected by the user,
in which information about the set of potential goods and/or services, including a purchase price of said potential goods and/or services, is received via an electronic communication network from one or more computers of one or more sellers and/or service providers; and 01-1031-C2_170726 ResponsetoNonFinal2PA TENTAttorney Docket No.: 01-1031-C2 
Ser. No. 13/336,534 receiving, by at least one computer processor, from the user via the at least one input device a selection of a good and/or service from the set of potential goods and/or services;
automatically detecting, by the at least one computer processor, that total goods and/or services exceed the total amount of money available for purchases by the user, and in response to the detecting, automatically presenting, by the at least one computer processor, to the user an update at the graphical user interface with a warning indication regarding potential to exceed the total amount of money available for purchases by the user which prevents the user from selecting goods and/or services that would exceed the total amount of money available for purchases by the user; and 
iteratively perform the plurality of steps at least one more time.

The method requires a practitioner to perform steps of “receiving . . . from a user an indication of a total amount of money available for purchases by the user,” “presenting . . . a plurality of categories of goods and/or services,” “receiving . . . a selection of at least one of the categories,” “based . . . on the selection, . . . presenting to the user . . . a question and a plurality of possible answers to the question,” “receiving . . . from the user . . . a selection of at least one of the possible answers to the question,” “presenting . . . to the user . . . a set of potential goods and/or services based at least in part on a) the selected at least one of the possible answers to the question and b) the indicated total amount of money available for purchase by the user less a cumulative total of purchase prices of any goods and/or services that were previously selected by the user,” “receiving . . . from the user . . . a selection of a good and/or service form the set of potential goods and/or services,” "[ ] detecting . . . that the total goods and/or services exceed the total amount of money available for purchases by the user, and in response to the detecting, [ ] presenting . . to the user an update . . . with a warning indication regarding potential to exceed the total amount of money available for purchases by the user which prevents the user from selecting goods and/or service that would exceed the total amount of money available for purchases by the user; and "iteratively perform[ing] the [aforementioned] plurality of steps at least one more time."
In essence, the claims are directed to a method for facilitating assisting a shopper with selecting a plurality of goods among a plurality of categories while staying within a set budget, and notifying the user if they are exceeding the budget.  As an example, this might occur in a scenario in which customer is purchasing an outfit and desires to stay within a budget of $100, and needs to select a shirt and tie.
First, the claimed concept amounts to nothing more a fundamental economic practice.  Such activities may be categorized as a fundamental economic practice because conceptually, the claims are directed to the interactively allowing a shopper to select a plurality of products or services among a plurality of categories of goods and services then checking to ensure the shopper has stayed within the limits of a desired financial budget.  The Examiner notes that "[t]he phrase ‘fundamental economic practice' is used to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. July 2015 Update, p. 5 (citing buySAFE, Bilski, Alice Corp.).  The Examiner notes that “the term ‘fundamental’ is used in the sense of being foundational or basic, and not in the sense of necessarily being ‘old’ or ‘well-known.’”   Id.  Here, the claims similarly describes concepts related to budgeting, and is similar to other business concepts that have been found ineligible, such as hedging (Bilski) and using an intermediary to mitigate settlement risk (Alice).
In addition, the claims are directed to a method of organizing human activity.  According to the July 2015 Update, the phrase "certain methods of organizing human activity" is used to describe concepts related to interpersonal and intrapersonal activities, such a managing relationships or transactions between people.”  July 2015 Update, p. 4 (citing buySAFE, Bilski, Alice Corp., Dealertrack, Bancorp, Planet Bingo, Gametek, and Accenture).   
Accordingly, the Examiner concludes that the claims are directed to an abstract idea.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 2-11, the claims recite “at least one computer processor” as an additional element other than the abstract idea itself.  Claims 12-20, and 21 also include a computer memory for storing instructions.  However, as currently recited, these generic computer limitations do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract budget shopping technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to claims 2-11, the claims recite “at least one computer processor” as an additional element other than the abstract idea itself.  Claims 12-20, and 21 also include a computer memory for storing instructions.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 


Distinguishable Subject Matter
The present claims are distinguishable from the prior art of record.  Although Masuda, US 2003/0210279 discloses a shopping cart with a preset budget (see ¶ 0040), and Chu et al., US 2002/0174021, discloses an iterative process for discovering the best shopping path based upon price and budget (see ¶ 0051), the prior art fails to disclose or render obvious the particular iteration related to budgeting a plurality of products among a plurality of categories as described in the present claims.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalagnanam et al., US 6,873,967 B1 (Electronic shopping assistant method of use).
Lee et al., US 6,611,814 B1 (Shopping list with contains including budge, product categories)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A Zare
2/13/2021